FILED
                            NOT FOR PUBLICATION                             MAR 09 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOHN D. ROQUEMORE,                               No. 08-56894

              Plaintiff - Appellant,             D.C. No. 3:08-cv-00068-IEG-AJB

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Southern District of California
                  Irma E. Gonzalez, Chief District Judge, Presiding

                             Submitted March 5, 2010 **
                                Pasadena, California

Before: RYMER and WARDLAW, Circuit Judges, and McNAMEE, *** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Stephen M. McNamee, United States District Judge
for the District of Arizona, sitting by designation.
      John D. Roquemore appeals the district court’s decision affirming denial of

his application for Disability Insurance Benefits and Supplemental Security

Income by the Commissioner of Social Security. We affirm.

      The administrative law judge (ALJ) offered clear and convincing reasons for

rejecting Roquemore’s pain testimony to the degree that it conflicted with his

residual functional capacity (RFC). See Lester v. Chater, 81 F.3d 821, 834 (9th

Cir. 1996). Specifically, the ALJ noted that treatment of Roquemore’s

impairments had been conservative in nature, consisting of only medication and

physical therapy; that he had been encouraged by health practitioners to get more

exercise, including swimming, biking, and walking; and that the medical evidence

in the record does not support the conclusion that Roquemore’s condition limits his

daily activities to the degree that he claimed. These reasons are supported by the

record and identified which symptom testimony was not credible and what facts in

the record led to that conclusion. See Smolen v. Chater, 80 F.3d 1273, 1284 (9th

Cir. 1996).

      Roquemore argues that the ALJ erred by failing to consider the side effects

of his medications. However, Roquemore fails to identify any objective evidence

of side effects. He points only to his own subjective claims of drowsiness and

decreased concentration. Nothing in the record suggests that Roquemore’s ability


                                          2
to work was affected by his medications. Therefore, the ALJ was not required to

include a discussion of side effects. See Bayliss v. Barnhart, 427 F.3d 1211, 1217

(9th Cir. 2005) (“Preparing a function by function analysis for medical conditions

or impairments that the ALJ found neither credible nor supported by the record is

unnecessary.”).

      Next, Roquemore argues that the ALJ’s RFC determination was not based

on substantial evidence. But Dr. Sabourin’s June 2005 evaluation was consistent

with the RFC found by the ALJ, as was an evaluation conducted by two state

agency physicians. Dr. Gillick noted that Roquemore’s right shoulder showed

marked dysfunction, but ultimately concluded that Roquemore was still capable of

performing light or sedentary work. Roquemore claims that the ALJ erred by

failing to offer evidence that Dr. Gillick used the definition of light or sedentary

work as it is understood by the Commissioner, yet points to nothing that would

indicate that Dr. Gillick relied on a different definition. Cf. Valentine v. Comm’r

Soc. Sec. Admin., 574 F.3d 685, 689 (9th Cir. 2009) (“To establish eligibility for

Social Security disability benefits, a claimant has the burden to prove he is

disabled.”).

      Finally, Roquemore argues that the ALJ erred by relying exclusively on the

Medical-Vocational Guidelines (“grids”) in determining that he could perform


                                           3
other work. We disagree. A vocational expert is not required when a claimant’s

nonexertional limitations are not “‘sufficiently severe’ as to significantly limit the

range of work permitted by the claimant’s exertional limitations.” Hoopai v.

Astrue, 499 F.3d 1071, 1075 (9th Cir. 2007). Here, the ALJ determined that

Roquemore could occasionally climb, balance, stoop, kneel, crouch, and crawl, and

that “other limitations would have very little or no effect on the unskilled

occupational base, including the ability to ascent or descend scaffolding, poles and

ropes.” He is thus able “[t]o perform substantially all of the exertional

requirements of most sedentary and light jobs.” Social Security Ruling 83-14; see

also Social Security Ruling 85-15 (“If a person can stoop occasionally . . . the

sedentary and light occupational base is virtually intact.”).

      AFFIRMED.




                                           4